Citation Nr: 0725588	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  02-07 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residual burn 
scars of the right arm and forearm, with residual weakness, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for burn scars of 
the left arm and forearm, with residual weakness, currently 
rated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for appendectomy 
scar residuals, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from November 1968 to November 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decisions in November 2001 and June 
2005 by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  

In June 2005, the RO increased the rating for the service-
connected appendectomy scar to 20 percent, effective June 
2001.  Nevertheless, the claim for an increased rating 
remains in appellate status before the Board, since the 
maximum benefit allowed by law has not been awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The veteran's right arm and forearm burn scars are not 
deep and do not limit motion.  Functional limitation is 
comparable to mild incomplete paralysis of the median nerve.

2.  The veteran's left arm and forearm burn scars are not 
deep and do not limit motion.  Functional limitation is 
comparable to mild incomplete paralysis of the median nerve.

3.  The veteran's appendectomy scar about is about 8-inches 
in length (20.3 centimeters) and tender; additional residuals 
more nearly approximate that of a small, hernia, not well 
supported by belt under ordinary conditions.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
burn scars of the right arm and forearm with residual 
weakness are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7802-
8515 (2002 and 2006).

2.  The criteria for a rating in excess of 10 percent for 
burn scars of the left arm and forearm with residual weakness 
are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, DCs 7802-8515 (2002 and 2006).

3. The criteria for a rating in excess of 20 percent for 
appendectomy scar, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.114, DCs 7804-7339 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41 
(2006), the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 
31 (1999).  

The Board notes that, effective August 30, 2002, new 
regulations were promulgated concerning rating for skin 
disorders.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  
The modifications to the Rating Schedule changed the criteria 
for rating scars under DCs 7800-7805 (codified at 38 C.F.R. § 
4.118, DCs 7800-7805).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.


Burn Scar Residuals of the Right and Left Upper Extremities

The veteran's service-connected veteran's burn scars of the 
right and left arms and forearms with residual weakness are 
currently rated under DCs 7802-8515.  (38 C.F.R. § 4.27 
provides that hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned).  The hyphenated diagnostic code in this 
case indicates superficial scars other than the head, face or 
neck that do not cause limitation of motion under DC 7802 as 
the service-connected disorder, and incomplete paralysis of 
the median nerve under DC 8515 as a residual condition.  

Prior to August 30, 2002, second degree burn scars of an area 
or areas approximating 1 square foot (0.1 m) warrant a 10 
percent disability rating.  38 C.F.R. § 4.118, DC 7802 
(2002).  This is the maximum evaluation available under this 
diagnostic code.  

Under the newly revised regulations scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion also warrant a maximum 10 percent rating for 
area or areas of 144 square inches (929 sq. cm.) or greater.  
38 C.F.R. § 4.118, DC 7802 (2006). 

Under DC 8515, mild impairment due to incomplete paralysis of 
the median nerve of either extremity warrants a 10 percent 
disability rating.  Moderate incomplete paralysis of the 
median nerve warrants a 20 percent (minor) or 30 percent 
(major) evaluation.  Severe incomplete paralysis of the 
median nerve warrants a 40 percent (minor) or 50 percent 
(major) evaluation.  Complete paralysis of the median nerve 
warrants a 60 percent (minor) or 70 percent (major) 
evaluation.  38 C.F.R. § 4.124a, (2006).  

In support of the veteran's most recent claim for increase is 
a VA examination dated in September 2001.  The examiner noted 
the veteran's history of burns sustained in a helicopter 
rescue during service.  The veteran reported minor discomfort 
in cold weather and that the scarred areas bother him more as 
he has grown older.  Examination revealed burns over the 
ventral aspect of the right forearm extending up from the 
palm 6 inches on the ulnar side of his arm and an area 3 
inches in width.  There was also a comparable area in the 
dorsal aspect of the right forearm.  He complained of major 
weakness in the right hand, stating that he sometimes dropped 
his pliers and other equipment in his work as an electrician.  
He had scarring on the ulnar side of the distal left forearm, 
2 inches in width and 8 inches in length, and the same 
distribution on the ventral side of the distal forearm.  He 
reported minor weakness in the left hand.  The scars were 
well-healed with no keloid formation, discoloration, pain on 
touching, or abnormality in either of the forearms.  He had 
decreased grip in the right hand compared to the left.

Examination of the peripheral nerves revealed cranial nerves 
II through XII were intact.  Motor examination revealed 5/5 
strength throughout and there was no atrophy or fasiculation.  
Individual muscle testing of both hands and arms was within 
normal limits.  Reflexes were 2+ throughout and sensory 
testing was negative.  There was trace Tinel's sign 
bilaterally.  The examiner concluded that the veteran's pain 
and cramping were probably musculoskeletal in nature.  
However there was some evidence of very minimal carpal tunnel 
symptoms with trace Tinel's sign.  

On VA examination in March 2003, the veteran complained of 
mild discomfort on the medial aspect of his forearms and the 
dorsal aspect of the forearms extending up to the shoulder.  
There was no actual pain on the skin and no scar to be 
identified since the veteran was currently sunburned.  There 
was no infection in the wounds and they were well-healed.  
There was no underlying tissue, irregularity, atrophy, shiny 
areas, or scaliness.  There was no scar instability and no 
elevation or depression of the contour of the skin on either 
of the upper extremities.  There was no deep scarring, 
inflammation or keloid formation present.  The examiner noted 
the skin of the upper extremities would not demonstrate any 
color change on photography due to the veteran's suntan.  
There was no induration or inflexibility of the skin.  There 
was no limitation of motion or function caused by the 
scarring.  Although the veteran had muscular discomfort 
beneath the scar and associated with both elbows, this was 
unrelated to the scarring.  The veteran's face was not 
involved.  

The veteran underwent a contract examination through QTC 
Medical Services in October 2005 and his complaints and 
symptomatology remained essentially unchanged.  Examination 
revealed a level scar present at both hands, the whole dorsum 
and both wrists, anterior aspect ulnar side, measuring 52 
centimeters by 20 centimeters with tenderness, disfigurement, 
hypopigmentation of less than 6 square inches and abnormal 
texture of less than 6 square inches.  There was no 
ulceration, adherence, instability, tissue loss, keloid 
formation or hyperpigmentation.  The examiner noted the burns 
were 2nd degree and that skin was thinner and more sensitive 
to touch and sunlight.  The veteran also complained of 
tingling and occasional pain in the ulnar nerve territory of 
the left upper extremity and the median nerve territory of 
the right upper extremity, accompanied by cramping of the 
right deltoid muscle.  

The pertinent evidence in conjunction with applicable law and 
regulations shows that, the veteran's separate 10 percent 
ratings for his burn scars, are the only available schedular 
evaluations under the old or amended DC 7802.  Accordingly, 
he cannot obtain an increased rating under that diagnostic 
code.

The preponderance of the evidence also weighs against an 
increased ratings under DC 8515.  The Board acknowledges that 
the October 2005 examiner recommended nerve conduction 
studies and that such tests were not performed.  However, the 
Board notes that the veteran's medical reports, by history 
and currently, do not suggest increased impairment in this 
regard.  In fact, VA outpatient treatment reports dated in 
2006 show treatment for radiating pain associated with a 
shoulder disability, and a review of the record reveals that 
there is no indication of moderate incomplete paralysis noted 
on VA examinations or in other VA treatment records.  There 
are no clinical findings characterizing the symptoms in 
either of the veteran's service-connected upper extremities 
disabilities as being more severe than the currently assigned 
"mild" rating, which congruent with complaints of tingling 
and decreased grip strength in the right hand.  Accordingly 
evaluations in excess of 10 percent are not warranted.  

In addition, there are no other diagnostic codes pertaining 
to scars, which could provide a higher disability rating.  To 
warrant a higher rating under the old criteria, the veteran 
would have to have disfiguring scars of the head, face, or 
neck under DC 7800 or third degree burn scars under DC 7801.  
38 C.F.R. § 4.118 (2002).  His scars are not located on or in 
an area for consideration of a rating under DC 7800, and are 
not the result of a third-degree burn.  The recently revised 
DCs 7800 and 7801 also allow for a higher disability 
evaluation for scars that result in disfigurement of the 
head, face, or neck, or scars other than on the head, face, 
or neck that are deep or cause limited motion.  38 C.F.R. § 
4.118 (2006).  Given the Board's prior analysis in this 
regard, there is no different basis to award an increased 
rating under the amended regulations.

Also consideration of the criteria under either the new or 
old DCs 7803 and 7804 is not warranted, as the highest rating 
allowed under these diagnostic criteria is a 10 percent 
evaluation.  Another analogous diagnostic code that possibly 
could be used to provide the veteran with a higher rating is 
DC 7805.  However, as the veteran's scar does not limit the 
functioning of either arm, this diagnostic code is not for 
application.

The Board has considered the veteran's assertions in making 
this decision and considers his contentions credible insofar 
as he described his current symptoms and beliefs in the 
merits of his claims.  However, as a layperson, he is not 
competent to make medical determinations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, the 
clinical findings presented throughout the veteran's claim do 
not support higher evaluations.  Under the circumstances, the 
Board concludes the current level of disability shown is 
encompassed by the currently assigned ratings, and higher 
evaluations are not warranted.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


 Appendectomy Scar Residuals

The veteran's service-connected appendectomy scar residuals 
are currently rated under 38 C.F.R. § DCs 7804-7339.  The 
hyphenated diagnostic code in this case indicates superficial 
and painful scars under DC 7804 as the service-connected 
disorder, and a hernia under DC 7339 as a residual condition.  

Prior to August 30, 2002, under DC 7804 superficial scars 
that are tender and painful on objective demonstration 
warrant a 10 percent disability rating.  38 C.F.R. § 4.118, 
DC 7804 (2002).  This is the highest evaluation authorized 
under this diagnostic code.  The revised criteria of DC 7804 
are essentially the same as the former criteria, i.e., 
superficial and painful scars.  38 C.F.R. § 4.118, DC 7804 
(2006).  

Under DC 7339, a noncompensable evaluation is warranted for 
postoperative wounds that are healed, cause no disability, 
and a supporting belt is not indicated.  A 20 percent 
evaluation is warranted when there is a small hernia which is 
not well supported by a supporting belt under ordinary 
conditions, or when there are healed ventral hernias or post-
operative wounds with weakening of abdominal wall and 
indication for a supporting belt.  A 40 percent evaluation is 
warranted when there is a large hernia that is not well 
supported under ordinary conditions.  A 100 percent 
evaluation is warranted when there is a massive hernia with 
persistent, severe diastasis of recti muscles or extensive 
diffuse destruction or weakening of muscular and fascial 
support of abdominal wall so as to be inoperable.  38 C.F.R. 
§ 4.114, (2006).

In connection with his current claim for increase the veteran 
underwent VA examination in September 2001.  At that time he 
was noted to have a history of appendectomy with small hernia 
present in the incision.  Examination of the abdomen revealed 
an 8-inch right perirectus incision in the right lower 
quadrant with a herniation at the level of the umbilicus 1 x 
1 centimeter in size which could be finger-pointed and 
discomfort could be reproduced by pressure in that location.  

During QTC examination in May 2005, the veteran complained of 
pain, cramping and discomfort while bending over or getting 
up from bed.  He was unable to do heavy lifting and had to 
wear a belt because of a postoperative hernia.  His 
functional impairment was limitation of motion when bending 
over.  On examination there was an elevated scar present in 
the right lower quadrant medially about 1-inch lateral to the 
umbilicus, which was vertical and irregular, measuring about 
20.3 centimeters with tenderness, disfigurement, adherence, 
keloid formation of less than 6 square inches, 
hypopigmentation of less than 6 square inches and abnormal 
texture of less than 6 square inches.  The scar was adherent 
to the deep tissue causing pain and pulling when moving his 
trunk to the sides and front.  There was no ulceration, 
instability, tissue loss or hyperpigmentation.  

Based on the record, the Board finds that entitlement to a 
higher evaluation for the veteran's appendectomy scar is not 
warranted.  Currently, he is assigned a 20 percent evaluation 
and the maximum schedular rating under both the old and new 
criteria of DC 7804 is 10 percent.  Accordingly he cannot 
obtain an increased rating under this diagnostic code.

Likewise in evaluating the evidence of record, the Board 
cannot find any basis to warrant an increased rating under DC 
7339.  The evidence as a whole, approximates findings 
consistent with no more than a 20 percent disability 
evaluation for the hernia as there is no objective medical 
evidence of record of a large or massive ventral or 
incisional hernia, not well supported by a belt under 
ordinary conditions, to warrant a 40 percent rating.  

There is no other diagnostic code pertaining to scars which 
could provide a higher disability rating.  As both the old 
and the new versions of DC 7800 are only applicable to scars 
affecting the head face or neck, a higher rating is not 
appropriate under this particular diagnostic code.  See 38 
C.F.R. § 4.118, (2002 & 2005).  Consideration of the criteria 
under either the new or old DCs 7802 and 7803 is not 
warranted, as the highest evaluation allowed under these 
diagnostic criteria is a 10 percent evaluation.  

In addition, the veteran's abdominal scar is not the result 
of a third-degree burn to warrant a higher rating under the 
old criteria of DC 7801.  However under the current DC 7801 a 
rating in excess of 20 percent is available for scars other 
than on the head, face that are deep and limit motion.  It is 
clear from the clinical evidence that the veteran's scar is 
painful and limits his functional ability, however, it does 
not cover an area of approximately 72 square inches or 456 
square centimeters as required for a 30 percent rating.  
Another analogous diagnostic code that possibly could be used 
to provide the veteran with a higher rating is DC 7805.  
However, as there is no evidence that the scar itself limits 
motion, this diagnostic code is not for application.  Without 
any medical evidence of greater impairment, the claim must be 
denied.  

The Board has considered the veteran's assertions in making 
this decision and considers his contentions credible insofar 
as he described his current symptoms and beliefs in the 
merits of his claim.  However, as a layperson, he is not 
competent to make medical determinations.  See Espiritu 
supra.  Moreover, the clinical findings presented throughout 
the veteran's claim do not support an evaluation higher than 
20 percent.  Under the circumstances, the Board concludes the 
current level of disability shown is encompassed by the 
rating assigned and a higher evaluation is not warranted.  

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Extraschedular Considerations

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this case, the veteran has not identified any 
factors which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  Clearly, due 
to the nature and severity of the veteran's service-connected 
scar residuals, interference with his employment is 
foreseeable.  However, the veteran has not required frequent 
periods of hospitalization for his scar residuals and VA 
examinations are void of any finding of exceptional 
limitation due to the scars beyond that contemplated by the 
schedule of ratings.  In the absence of such factors, the 
Board finds that criteria for referral for extraschedular 
consideration are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in August 2001, April 2005 and March 2006, 
the RO informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  The letters informed him that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claims, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran pertinent to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
effective date questions are moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

An increased evaluation for residual burn scars of the right 
arm and forearm, with weakness is denied.

An increased evaluation for residual burn scars of the left 
arm and forearm, with weakness is denied.  

An increased evaluation for appendectomy scar residuals is 
denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


